PER CURIAM.
The defendant appeals from the denial of a Fla.R.Crim.P. 3.850 motion based on the alleged ineffectiveness of appellate counsel. See Peri v. State, 412 So.2d 367 (Fla. 3d DCA 1981). Because this claim may be asserted only in a habeas corpus proceeding in the appellate court, Smith v. State, 400 So.2d 956 (Fla.1981); Knight v. State, *63394 So.2d 997 (Fla.1981), the order under review is affirmed without prejudice to the filing of such a petition.1

. We do not believe that the record before us renders it appropriate to treat the present appeal as such a petition, as the appellant suggests. Cf. Smith v. State, supra; Roberts v. State, 378 So.2d 887 (Fla. 1st DCA 1979).